Name: Commission Regulation (EC) No 1874/97 of 26 September 1997 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 27 . 9 . 97 EN Official Journal of the European Communities L 265/25 COMMISSION REGULATION (EC) No 1874/97 of 26 September 1997 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products HAS ADOPTED THIS REGULATION: Article 1 Article 9a of Regulation (EC) No 1466/95 is hereby amended as follows : 1 . in paragraph 2 (a) and (b), ' 1996' is replaced by ' latest version '; 2 . the following paragraph 3a is added: '3a . Where applications are submitted for provisi ­ onal licences for quantities of product not exceeding the quota for the year concerned referred to in para ­ graph 1 , the Commission may allocate the remaining quantities to applicants in proportion to the quantities applied for.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1587/96 (2), and in particular Article 17 ( 14) thereof, Whereas Commission Regulation (EC) No 1466/95 (3), as last amended by Regulation (EC) No 181 1 /97 (4), lays down special detailed rules of application for export refunds on milk and milk products; whereas Article 9a of that Regulation lays down that export licences for cheese for export to the United States as part of the additional quota under the Agreements concluded during the Uruguay Round of multilateral trade negotiations may be issued under a special procedure permitting the designa ­ tion of preferential importers in the United States; whereas experience has revealed the need for certain tech ­ nical amendments in order to ensure the smooth opera ­ tion of that procedure; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 28 . 6 . 1968 , p . 13 . (*) OJ L 206, 16. 8 . 1996, p. 21 . 0 OJ L 144, 28 . 6 . 1995, p . 22. (4) OJ L 257, 20 . 9. 1997, p. 4.